                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         In re ANTHONY R. TURNER,
                                   7                                                        Case No. 21-cv-01986-YGR (PR)

                                   8                                                        ORDER OF DISMISSAL WITHOUT
                                                                                            PREJUDICE
                                   9

                                  10

                                  11

                                  12           This action was opened on March 22, 2021, when the Court received from Plaintiff
Northern District of California
 United States District Court




                                  13   Anthony R. Turner a letter that concerned prison conditions.

                                  14           On the same date, the Clerk of the Court notified Plaintiff in writing that his action was

                                  15   deficient in that he had not submitted his complaint on a proper complaint form and had not

                                  16   submitted an in forma pauperis (“IFP”) application. The Clerk further notified him that this action

                                  17   would be dismissed if he did not submit a complaint on the proper form and a completed IFP

                                  18   application within twenty-eight days. The Clerk sent Plaintiff a blank civil rights complaint form

                                  19   as well as a prisoner’s IFP application.

                                  20           More than twenty-eight days have passed, and Plaintiff has not filed the necessary

                                  21   documents or otherwise communicated with the Court.

                                  22           Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall close

                                  23   the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: May 19, 2021

                                  26                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                    United States District Judge
                                  28
